39:
-   -




        OFFICE   OF   THE   ATTORNEY       GENERAL    OF   TEXAS
                                 AUotlN




                                                       0r a~~7   83, 19.950,
                                                      pibrtmot uponth8




                                             to lr l g e ner a lfamulty
                                                               l      dwd
                                          onvoytothstu4a8oudrom8
                                          la teoountyfo r a    mo lted o o n-
                                           then8004&d nlu8blooanrld-
                                            tb6tnzJaatu8law~Gorsid.eP-
xon.trankD. Quinn,-8.                        2




or tbevaton pa8~laigtlwnagh  thelma,uvellrs tbori t
to orsrflov  all or azupa& of t&moonvo~wl
                                        &xl vltbout$ia-
bllltyto the@'Ube. The deedal80 reolterthat the Dl8trlot
rotaim title             of iuohSntermta8 it baa in the
               to oas-halr
ad.a6rol8b~una6rtheland.
                  Th8 &at08         Coiuemtlon
                                      River                             andReo&matlonDlr-
tdo t       ii l 8t.u a g e nc y,In th e Dbture   0r                     a    ussf-pubal             o o c -
gorati0n,       o r ~ta d a na 888p lo y 6
                                         bdy th e             mat0 Po r th 8 p ur p o se 0r
camylng out th6 duty or th8 mato                           to oontrol,oomervo and
6eVdOp        the    VStOn    Of      th6    &UO8    fffVOr        rrrdt0 UOMWVO                Whtf
?6Cbi8!       u&8       BmOted          by   it8  m0d&             It    18   a     OolPpownt        pkiFt
0r thestateend QerJvssall of lt8 powtw ami authority by
dele.egatlon
          !'mmtheState. SOaAOt8 1929,4titIn&, 2nd C.8.c
sp. L. p. 22, Cb. 13;ArtSole7$66 (R.C.S. 1925)#f7 mm.
S~U.~$,~%. 65~ Lmmr Colcmdottloer    Authorlt~ V. RcCrav,
       .   .
                  uk8      Simil8.P    I-            t6    8trt6        &CfzOb8,         8uahU
          tCTUXl8hlp8,snd 8ohoOl dDUtFiOt8, it bsa a0 poVO=
OOUTitiCrS,
or dutlaa ercoptt&O88 vblohaX'8   OleVly 8Ot forthand deflmd
m the COMtitUtiOth  Uid           Of th6 Skt6. E&IU'd8    COWtJ
** Jenofng5, (cit.APO.,          33 3.V. 58fQ lltratton ve GOID--
ad8l1ODW8’COtIl't
                (cl?. &D.,  n Antonlo, 1911),1378.V.ll?O#
11 Tax.Jur.563,eeo*)6 1 DillonRun%.Corps.,Sec.25.
Any mblguityw mmsoxusb ie doubtaa to theexlrtrncs of a



                  unl688      ~p6~iri~ii~         8uthorit~              by   tho    Con8tltutlo!l
or    Strtutos,.rueh    agcumleshaveno powerw suthraltyto
                               state
oonvey any or th8 poperty laqufrewlby them ior the purpoma
oicwa-ylngoutthr,   dutloade&getedtothm. Nhonauthwlz8d
by rtatuk to oonva~lwh pmperty, theymut do 80 8trZctly
                         Crowh ve toroy (Clv.App. 5th
t&l: i$i$z ~%koa~          37 ~6% Jur.'g!io,  &o. Si.
                  Vha ta pww
                           ro ro rlut.koz%tf
                                          tJwBntr# RiverConner-
VSAtiOiI     a&     ROOb5!8u~           a8tFfOt      bar      t0    di8~~80         Or   85Y    O?    it8    PCO-
pert;,is darivd tropntbsp.368,A8w a9 , U$b Leg.,ast O.S.,
p. I=, vbiohaaoadnChap,3 Aota 1934,   7 >a'&Leg.4th C.6.
urd ~00. 3 0r chap.19, lota 1935,44thug., Beg.a088i0h
                    Seotlon
                          l2 of tblrA& ma&                          aa f'ollowt
    ~&8fOhOdO,         itbrlngtbOintO&i0aOrtb18~t          that
           0 by ule aa in thisaeotlon    04mrrl~   authorlsed,
    no 8UOh PCOl3Ol'ty02' intOPO8t Bhall 0Vof Oopb lllt0 the
    ~PWD       0~ 00w0i.    dimtif     w indamti~8    or rurf.
    puson,   r:m or oomcmtion      other tam a xa~blw   auth-
       ityamto5u!laoP     tb IEVS ortho mate ormxaa.          All




          xrd0ad.J.     ti8~ ths prOtiSi088 Or thil.SOOtf0~1 f&O
Iu8t~ctoouldaotooaveyaayoflt8        &uadtoprlv8taptmooxm, flm
QI oorpovatlona exoept won the equwr      tern   aad m&or the lxxwe88
oodltl#       th e r ein     Such a oonmy8nw
                      lt o ut.                    would dlVO8t fhs
stat.   ortta tltlb.
          887 the nlrtrlotalrp0w   of Its wlqmty'.ul~lt
to another State agsmay? Bucrh a mr,    iS it lx.lstr
                                                    Lo ths
WstrIot,nut     bs rou8dIn the         or thestatut8
quoted above. It   la apparent       l&horlFJis not srpn884
uu!clerrly.J~.         wit sxuta,ltMtba     by lmplloat1on.
rromat~~~truotlonofthe     portionofthe~uot+letrttrta\rhioh
rutbt
                                                                      391
8on. mank 0. WI=,         0%. 4


           The tinmaw qwtbd spmem to us to be fatmad
by the ~~e~tUFS# not a8 a grantof paver, but as a r~t.rlc-
tlonor afmltatian.In our wfnfon, th8 aawu40 qu0tsd 2.8
IlOt 8UfffOlOnt~  SmifiO t0 00&O? the m?       Upon tbs DIetrIot
to di8mO    or It8 proportf by gi*iag it to wtkw 8tM.
                     the por1t-J   and -ati=pl    -vmge
                    wphoft+heAottbt            atothbg~athle
Ao t#b     ab ll
              eaonetruod a sluthoriahg the 8610, mf6Ue of
othe? diSjpr:tiaQ     Of Urp 8wh mPe?ty     o? btem8t   by the
dlet?lot.
             xtlstoboob8etlredmtthepro~loA8llaiting
the value ofp?oportyvhIohaaybe      sold inaayoao   ysarand
nquiriag   dit~th WM      or th8 60~nraing hods 0f the m8trf0t
to datetaLrre, p?ior to 8Wh -10, that the property 18 not
new8       to tha btmlnmb of tiM m8t.?fOt,  8p~ly only to
     ‘“I:
SSlbS.     oon8truotlon pM'8tlttlrqthe DirtHot to oxerotee the
pow? 0rdhp08lngorlupr0perty by *lag it to wthor
stata agwuy vould IEpuu to th8 Lsgle tuw the latent to
VS8t iI& thS Baud Of ~OtOF8     Of th8 WStXfUt tb povO?S t0
frmrrer poperty or the Marlot by @t        to another state
8gw    b7 (L 8irpiO Sta$??ity tot8Or it8 SI&M~?S, Without
?f#rWWS t0 t&J SggWgILtS
                       w~8            Of th0 pFOPS?w t&USdl8pO8Od
of Iamy      one Jber+advlthoutregardto       the aue8tlonwhether
8UOh   pFO~?tyir XlWO58w t0 the bU8iBO88 Of t&l DfStFlOt.
           In vlw or the 6are vita vhloh the LogIslatu?a he8
Ororidsd~triotion,upoath6'~'oip~yot~
~St?iOt,   ft.18 XlOt FMSOllSb~ t0 psVrM that it f8lknded.
that t&a pow? to glre property    of the DIetriot to 0th~
&$3fI;fS8           VithOUt S'SStriStfW w     tb f@l&$Fo$&iS
              ho&    b8 poeeessed by the unaglag
Dl.t?10t:
          fn-    ~MO&    thSPe18,tO PUtitdld4,tigulty
o??aa8Wb~     Qubt M to the paVerOt th ~StrlOttodi8gos6
0r it8 pr~party bygirt to lnoth* ame agenay.suohmbigaw
oc ?MSOWL~~~
         &UbtWt b@m8Oirsd                 S&Mt   ths #Xf#t&U308Or
the m?.         LOU? QUO8tiOU   &AbS? 1 18 thO~fO?e ons9W'Od illth8
rusg6tIve,vhLohenSve?readbrr        UKUISOSll~SB-r          tOyQu?
SSOond~US8tifXi.
                                          Pours wry truly
                                     ATTORRBY
                                            oPalERa OF TxAa